Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on December 06, 2021, wherein claims 1, 3-8, 10-15, and 17-20 are currently pending.


Response to Arguments
Applicant’s arguments/remarks have been considered but they are directed to the newly amended claim with newly added limitations.  The newly amended claims with the newly added limitations are considered for the first time in the rejection below.

35 USC section 101 discussion:
Examiner respectfully disagrees with Applicant’s arguments/remarks.  The main core claimed concept is towards using information/data from a system/server/database/etc. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human 
	The use of “systems,” “interfaces,” software (but just stated label “WFM application” without more), etc., are just extra-solution/post-solution activities. Applicant states “configuring” the “application” but nothing is discussed in the claims and the specification how specifically this configuration happens and how the system/components are working.  In fact they are not necessary and the only thing the claimed concept is geared towards is what set of tasks (workflow) to give to an agent to perform.  As stated before, the judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities.

	The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The amendments presented also further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further recite obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing & also configuring hours, analyzing patterns, shift analysis, etc.,), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).





Applicant’s arguments/remarks have been considered but they are directed to the newly amended claim with newly added limitations.  The newly amended claims with the newly added limitations are considered for the first time in the rejection below. However, Examiner provides the following discussion.
Applicant states in the remarks that the claim is towards configuration the WFM system and Ristock is towards routing (to point to a difference).  Applicant however does not discuss the broad term “configuration” used by the Applicant.  Furthermore, Applicant’s specification and claims are in fact towards using the WFM system for scheduling and routing tasks in a contact center.  For example, Applicant’s claims are stating “interfacing, by a WFM application (software) with contact center routing system; receiving contact center data and WFM data (the “item” is just information/data), where workflow (workflow is a sequence of tasks) is selected based on the information obtained from the WFM, and then configuring a parameter of work conditions (newly added limitation) indicated by the information obtained from the WFM (“indicated by the WFM item in the WFM system” – which is information/data in the WFM system/server). Applicant’s specification, for example, at paragraphs 0002-0005 states just providing a WFM system and configuring application (software) for a contact center. The paragraphs further state that there is “interfacing” with the WFM system. The WFM system is installed and stores data/information which is used by software applications to schedule and route tasks in a contact center through workflows (sequencing tasks).  This is in the claims too.
Ristock provides a substantially similar concept and uses a WFM system/server that already in place at a contact center and then software that uses the WFM server and systems for scheduling and routing in a contact center. The contact center system of Ristock working in its entirety is the WFM system as it manages the work for the workforce and the workforce by scheduling the workforce.  For example, Ristock states “a system for routing tasks to multiple agents where…the system (this system of  Management (WFM) Server…provide information regarding a tenant's workforce…server…configuration server (or WFM Server)…provide information regarding staff scheduling and/or the particular skills of individual agents (e.g. language or technical skills), scheduling information e.g. agent starting, ending and break times), or other information that may be useful to improve the efficacy of routing tasks…forecast…performed based on workforce data from WFM Server…workforce data from WFM Server 302 is utilized to identify agents with one or more attributes relevant to the metadata in the Task Object” (¶¶ 0058-0063; and also see 0069). Also, Ristock states  “workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…control flow branches to step 492, were the Task Objects from the unavailable agent's Workbin are moved to either Input Buffer 242 or Second Buffer 312, depending on the buffer utilized for re-routing…[i]f an agent becomes or will soon become available, e.g. beginning of shift or end of break, then control flow branches to step 494, where, in this example, Task Objects for unprocessed tasks are moved from the Workbins 226(1-n) of multiple agents, e.g. an entire group of agents or department of agents, to Input Buffer 242 or Second 312…an agent becoming available may trigger an analysis of other agent's workbins to identify task objects to assign to the newly available agent…n tasks being re-routed on the basis of current conditions in the routing system (this is routing system for workforce management – a part of Ristock’s WFM system – the contact center system of Ristock working in its entirety is the WFM system as it manages the work for the workforce and the workforce by scheduling the workforce” (¶¶ 0068-0071 [note that the entire Ristock system is a workforce management (WFM) system with WFM servers and other components/applications working to schedule work to agents and task routing for optimization]). Hence, Ristock indeed encompasses Applicant’s argued claimed concepts and the concept described in Applicant’s specification.
The Applicant further states that Ristock does not teach configuration of a WFM system and Applicant specifically states that Ristock does not disclose “based on the selected item, selecting a workflow corresponding to the selected item; and configuring, by the WFM application (using software), the item in the WFM system automatically using the selected workflow and the contact center data.” Examiner respectfully disagrees with Applicant’s remarks/arguments.
The Applicant states “configuration” but does not state what this configuration is (how it happens, etc.).  The only thing the limitation does is select workflow for an agent based on the “item.”  As discussed above and in Applicant’s specification the “item” can is anything associated with the contact center (extremely broad term).  The “application” of the Applicant is used to determine tasks (workflow) for an agent.  No specific algorithm is claimed on how this is determined.  Choosing a workflow for an agent based on things associated with a contact center is clearly disclosed in Ristock.  Ristock states “contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”])” (para. 0002-0004) and also states that each task has a workflow (para. 0054).  Ristock discusses that task objects are created for tasks (0012-0016) and then these task (and the workflows) are then 
Therefore, Ristock does teach configuration of a WFM system and Ristock indeed discloses “based on the selected item, selecting a workflow corresponding to the selected item,…; and configuring, by the WFM application (using software), the item in the WFM system automatically using the selected workflow and the contact center data.”






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (independent claims) obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing), and providing/displaying this determined information/data.  The main core claimed concept is towards using information/data from a system/server/database/etc. (the WFM system and using software to collect the information), use the information to select and determine workflows (sequence tasks) and using the workflow to complete tasks in a contact center by organizing agent times and schedules (e.g. break patterns, minimum hours considerations, agent location, etc., - all abstract information) – which is organizing human activities and using abstract algorithms (Applicant does not claim any specific algorithm – however, organizing activities (by creating workflows, schedules, assigning tasks, etc.,) of agents in a contact center can be done by people themselves and is for organizing human activities).  The data organization and algorithms also include mathematical concepts and models to accomplish the results (see Applicant’s specification, for example, at paragraphs 0007-0009 [using mathematical type data to determine results], 0137 [statistics], 0051-0054, 0063-0066).  Applicant’s specification for example at paragraph 0002-0005 discusses abstract data/information that is used to select and determine workflows and scheduling in contact centers – which is abstract and clearly geared towards organizing human activities and the “system,” computers, computing components/devices, etc., are all extra-solution/post-solution 
The limitations of creating a workforce schedule based on workload forecasts (mathematical) and at least one WFM item, each WFM item indicating at least one parameter of work conditions for agents, the method comprising: interfacing, by a WFM application, with a contact center routing system; receiving contact center data from the contact center routing system by the WFM application; receiving a selection of the at least one WFM item (information) of the WFM system to configure by the WFM application; based on the selected WFM item, selecting a workflow corresponding to the selected item by the WFM application, the workflow including a sequence of tasks for processing communications by the contact center; and automatically configuring, by the WFM application, the at least one parameter of work conditions indicated by the WFM item in the WFM system using the selected workflow and the contact center data (also see dependent claims), under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and managing 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further recite obtaining/receiving/accessing information/data (receiving information/data), data analysis and manipulation to determine more information/data (selecting and configuring information/data – comparing and organizing & also configuring hours, analyzing patterns, shift analysis, etc.,), and providing/displaying this determined information/data.  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)).
The limitations of, for example, (claim 3) further comprising: determining a plurality of agents associated with the contact center; and configuring the item of the application automatically using the selected workflow and the contact center data by the application comprises: configuring one or more of a minimum hours for the at least one agent, a break pattern for the at least one agent, and a shift for the at least one agent (fundamental economic activity of customer service/contact center by organizing and manipulating information - organizing human activities and mental activity); (claim 4) further 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented 


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2016/0378569).
As per claim 1, Ristock discloses method for configuring a workforce management (WFM) system of a contact center (Abstract [“route task objects to multiple agents…workforce management…routing strategy…workflow strategy”]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0014 [contact center system – also see the figures], 0044-0047 [Workflow Control components], 0058-0063 [“Workforce Management (WFM) Server”], 0069, 0085), he workforce management system being operative to create a workforce schedule based on workload forecasts and at least one WFM item, each WFM item indicating at least one parameter of work conditions for agents, the method (¶¶ 0003-0005 [a system for routing tasks to multiple agents where…the system (this system of Ristock is the Applicant’s WFM system as it manages the workforce) analyzes the content of task objects in the second buffer, uses the pre-defined classification in the metadata to search workforce management data representing agent characteristics, and identifies one or more agents for assignment of the task object based on at least a partial match of the classification with the agents' workforce management data…refinement (within the system bad by the application in Ristock’s system which manages workforce and routes tasks to the workforce), the operation of analyzing the content of a task object in the second buffer involves utilizing statistical data relating to agent performance to identify at least one agent capable to process the task…refinement…the operation of analyzing the content of a task object in the second buffer involves utilizing workforce data to forecast], 0058-0063 [process…routing decisions…Workforce Management (WFM) Server…provide information regarding a tenant's workforce…server…configuration server 302 is utilized to identify agents with one or more attributes relevant to the metadata in the Task Object], 0068-0071) comprising: 
interfacing, by a WFM application, with a contact center routing system; (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0012-0020 [describes the figures showing the routing], 0025-0028, 0041 [routing intelligence], 0045 [routing strategy], 0046-0050 [architecture of the contact center system…communication interface – and shows the “interfacing” with the WFM system], 0053-0060, 0058-0063 [“Workforce Management (WFM) Server”], 0069, 0085);
receiving contact center data from the contact center routing system by the WFM application (figs. 1-3 & 5 [servers and data flow – also see relevant paragraphs associated with the figures], 4 [receiving data], 6 [metadata]; ¶¶ 0004 [utilizing workforce data], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0048 [architecture of the contact center system…communication interface], 0049-0050 [“server…information…statistics…workflow components…receives operational data”], 0053-0060); 
receiving a selection of the at least one WFM an item (data/information) of the WFM system application to configure by the WFM application (figs. 7-8; ¶¶ 0049-0055 [“Interaction Server 231 works with Routing Server 220, UCS Server 232 and Classification Server 233, to route interactions 
based on the selected WFM item, selecting a workflow corresponding to the selected item by the WFM application, the workflow including a sequence of tasks for processing communications by the contact center; and automatically configuring, by the WFM application (application is just algorithm/software/etc., - which is also not specified by the Applicant), the at least one parameter of work conditions indicated by the WFM item in the WFM system using the selected workflow and the contact center data (figs. 5-7, 8-10 [workflow strategy]; ¶¶ 0024 [processing interactions], 0042-0044, 0050-0054 [“interactions…processing…by Workflow Control components…[r]outing Server 220 works with Interaction Server 231 and Stat Server 224 to execute routing strategies…driving as routing strategy or routing workflow…Classification Server 233 applies screening rules and models when triggered to do so by a routing strategy…Classification Server apply models to categorize incoming tasks for purposes of routing the task…[s]creening rules and models…training server…to produce the models…[p]roducing a model…workflow defined…strategy…task routed to an agent…select…execute a workflow for each task”], 0065-0068 [workflow strategies applied to the task object…workflow strategies defined], 0075-0078 [determines a relationship between tasks, such as a sequence in which tasks are to be completed. For example, for as job composed of multiple smaller tasks, a workflow strategy may describe the relationship and order between the multiple tasks…Task Objects in Workbin 226.(1-n) may be ordered on the basis of efficient work flows for handling the particular tasks. An efficient work flow for certain tasks may, for example, be defined by an administrator and stored in Interaction DB 241 for use in ordering a sequence of tasks], 0059 [re-routing process… detect that the agent is unlikely to dispatch a high priority within performance parameters…Re-routing Process 360 may occur at periodic intervals, e.g. every fifteen minutes, at parametrically determined times, e.g. based on current and historical performance data, or event-driven…re-routing based on current conditions], 0068-0071 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled. If an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break, control flow branches to step 492, were the Task Objects from the unavailable agent's Workbin are moved to either Input Buffer 242 or Second Buffer 312, depending on the buffer utilized for re-routing. If an agent becomes or will soon become available, e.g. beginning of shift or end of break, then control flow branches to step 494, where, in this example, Task Objects for unprocessed tasks are moved from the Workbins 226(1-n) of multiple agents, e.g. an entire group of agents or department of agents, to Input Buffer 242 or Second Buffer 312. Alternatively, an agent becoming available may trigger an analysis of other agent's workbins to identify task objects to assign to the newly available agent… n tasks being re-routed on the basis of current conditions in the routing system (this is routing system for workforce management – a WFM system – the contact center system in its entirety is the WFM system as it manages the work for the workforce and the workforce by scheduling the workforce)]).
Although Ristock discloses all of Applicant’s above limitations, Ristock discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Ristock to show Applicant’s claimed concept as each of those embodiments are taught by Ristock itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Ristock itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each 


As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.


As per claim 3, Ristock discloses the method of claim 1,    further comprising: determining a plurality of agents associated with the contact center (¶¶ 0002 [“contact center…multiple agents”], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”]); and configuring at least one parameter of work conditions indicated the WFM the WFM item of the application automatically using the selected workflow and the contact center data by the WFM system comprises: configuring one or more of a minimum hours for the at least one agent, a break pattern for the at least one agent, and a shift for the at least one agent (¶¶ 0053-0060 [makes a routing decision based on the Task Object including the added metadata and current status information…routing process…WFM server…configuration server (WFM server)…staff scheduling…routing tasks…agents scheduling…re-routing…Re-routing Process 360 may occur at periodic intervals…e.g. based on current and historical performance data, or event-driven…re-routing based on current conditions], 0068-0071 [workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled. If 492, were the Task Objects from the unavailable agent's Workbin are moved to either Input Buffer 242 or Second Buffer 312, depending on the buffer utilized for re-routing. If an agent becomes or will soon become available, e.g. beginning of shift or end of break, then control flow branches to step 494, where, in this example, Task Objects for unprocessed tasks are moved from the Workbins 226(1-n) of multiple agents, e.g. an entire group of agents or department of agents, to Input Buffer 242 or Second Buffer 312. Alternatively, an agent becoming available may trigger an analysis of other agent's workbins to identify task objects to assign to the newly available agent… n tasks being re-routed on the basis of current conditions in the routing system (this is routing system for workforce management – a WFM system – the contact center system in its entirety is the WFM system as it manages the work for the workforce and the workforce by scheduling the workforce)], 0069 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change…end of shift or beginning of break”], 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)]).
As per claim 4, Ristock discloses the method of claim 3, further comprising retrieving presence data for each agent from the contact center, wherein the presence data for an agent comprises a plurality of events and each event is associated with a time (¶¶ 0062-0064 [identify agents who will be available or unavailable (presence data/information)], 0067-0071 [“workforce management data from WFM Server 302 is utilized to identify agents who have had a status change or are about to have a status change, e.g. available to unavailable or unavailable to available, or a change in availability, e.g. an agent's meeting is cancelled…[i]f an agent becomes or will soon be unavailable, e.g. end of shift or beginning of break”], 0085-0087 [“agent…availability (presence)…agent…who is currently available”]).
claim 5, Ristock discloses the method of claim 3, further comprising: for the at least one agent of the plurality of agents, determining a location for the agent; retrieving one or more rules that relate to scheduling for the determined location (¶¶ 0002 [“contact center…multiple agents”], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”], 0026-0034 [remote agent], 0030-0034 [contact center can have many centers and arrangements, and “agents…geographic locations…routing calls…remote agents…either locally-based or remote from the contact center”], 6, 0044 [various components of the contact center…multiple contact centers…distributed across various geographic locations]); and for the at least one agent of the plurality of agents, generating the schedule for the at least one agent based on the one or more rules and the minimum hours for the at least one agent (¶¶ 0053-0060, 0076-0078 [“task…agent…within a time window (minimum hours for the agent to do the task)…agent’s break…shift…workbin…prioritized…tasks…shorter period of time…workbin…ordered on the basis of efficient work flows”)], 0081-0084 [“present…order to an agent for processing tasks in their workbin…suggested order…completion time (determined/calculated)…schedule data from WFM…determine the scheduled available time for the agent”]).
As per claim 6, Ristock discloses the method of claim 5, wherein determining a location for the agent comprises determining a telephone number associated with the agent and determining the location for the agent based on the telephone number (Fig. 1; ¶¶ 0025-0026 [“agents…communication…telephones…phones…mobile devices…mobile phones…smart phones…route…call…to an agent…remote agent”], 0030-0037 [“devices…mobile devices…smart telephones…used by agents…geographic locations and while in motion…cell towers… mobile devices such as devices 110, 111 and 112 may connect to supplemental equipment operable in a moving vehicle…cellular smartphones may be enabled for near-field communication such as Bluetooth.TM., and may be paired with equipment in an automobile, which may in turn connect to the Internet network 
As per claim 7, Ristock discloses the method of claim 1, wherein interfacing with the contact center by the application comprises: requesting credentials from a user associated with the contact center; and interfacing with the contact center using the requested credentials (¶¶ 0041-0042 [agents…customers…authentication process], 0047-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).



As per claims 10-14, claims 9-14 disclose substantially similar limitations as claims 2-7 above; and therefore claims 9-14 are rejected under the same rationale and reasoning as presented above for claims 2-7.
As per claims 17-20, claims 16-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 16-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
McCord et al., (US 2018/0121766): enhanced human/machine workforce management using reinforcement learning.
Etter et al., (US 9,123,009): Facilitates equitable assignment of rotating shifts to agents in a contact center.  In one embodiment, points are allocated to agents indicating their frequency of receiving undesirable shift assignments.  Based on the previously allocated points, future undesirable shifts are assigned to agents.  The point allocation scheme accommodates various exceptions scheduling periodic rotating shifts, such as skipping assignment of an agent from an upcoming undesirable shift, agents leaving, swapping a shift, and agents being added.  In another embodiments, agents are assigned to rotating shifts using constructs of a cycle and a rotation template, which facilitates assigning agents to a work schedule with a calendar in a repetitious manner, and where certain shifts are non-rotational in nature and other shifts are rotational in nature.
Laredo et al., (US 2011/0216897)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683